 In the Matter of ALBERT RHEIN, D/B/A A & C BETTLR BEDDING COM-PANYandWAREHOUSE AND DISTRIBUTIONWORKERS UNION, LOCAL208, I. L. W. U.-C. I. O.Case No. 13-R-3506.-Decided May 20, 1946Mr. George Yellen,of Chicago, Ill., for the Company.Mr David B.Rothstein,of Chicago, Ill., for the Union.Mr. Robert J. Freehling,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Warehouse and Distribution WorkersUnion, Local 208, I.L.W. U.-C.I.0., herein called the Union,alleg-ing that a question affecting commerce had arisen concerning the rep-resentation of employees of Albert Rhein,d/b/a A &C Better BeddingCompany,Chicago,Illinois,herein called the Company, the NationalLaborRelations Board provided for an appropriate hearing upon duenotice before Josef L.Hektoen, Trial Examiner.The hearing was heldatChicago,Illinois, onApril 12, 1946.The Company and the Unionappeared and participated.All parties were afforded full opportunity tobe heard,to examine and cross-examine witnesses,and to introduce evi-dence bearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. Allpartieswere afforded opportunity to file briefs with the Board.Upon the entire record in the case,the Board makes the following:FINDINGS OF FACTITHE BUSINESS OF THE COMPANYAlbert Rhein, d/b/a A & C Better Bedding Company,is engaged inthemanufacture of bedding at its plant in Chicago,Illinois.In 1945,68 N. L R.B, No 20.696966--46-11147 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Company used raw materials, consisting principally of felt, cotton,textiles, springs, and lumber, valued in excess of $100,000, of whichfrom 15 to 20 percent was received from sources outside the Stateof Illinois.During the same period, the Company manufactured anddistributed finished products valued in excess of $100,000, of whichfrom 65 to 70 percent was shipped to customers outside the State.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVEDWarehouse and Distribution Workers Union, Local 208,InternationalLongshoremen's andWarehousemen's Union, affiliated with the Con-gress of Industrial Organizations,isa labor organizationadmitting tomembership employeesof the Company.'III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of any of its employees until theUnion has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced into evidence at the hearing,indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate .2We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accord with the agreement of the parties, that all produc-tion and maintenance employees of the Company, excluding office clericalemployees, truck drivers, and all supervisory employees with authorityrAt the hearing, the Company disputed the status of the Union as a "labor organization,"on the ground that the Union does not representproductionand maintenance employees of anyothermanufacturing Company, and therefore that it cannot"appropriately represent" suchemployees.This contentionisclearlywithoutmerit.SeeMatterofDupl.ColorProductsCo., Inc.,65N.L.R.B. 1435;Matter of Gielow, Incorporated,60N. L R B 1477, andMatter ofPassand Seymour,Inc.,51N. L. R. B. 1135.%The Field Examinerreported that the Union submittedapplication cards, bearing thenamesof 24employees,and thatthere areapproximately 68 employees in the appropriate unit.At the hearing,the Companycontended that theabove report does not indicate that asufficient number of employees desire theUnion as theirbargaining representative.In view ofthe submission of application cards signedby over 35percent of the employees in theappropriate unit,we are of the opinion that the Union has shown sufficient evidence ofinterest among the employees of the Company to satisfythe Boardsadministrative require-ments. A & C BETTER BEDDING COMPANY149to hire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action,constitute aunit appropriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen beresolved by an election by secret ballot among employees inthe appropriate unit who were employed during the pay-roll period im-mediately preceding the date of the Direction of Election herein, subjectto the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Albert Rhein, d/b/a A &C Better Bedding Company, Chicago, Illinois, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervisionof the Regional Director for the Thirteenth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who present them-selves in person at the polls, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether or notthey desire to be represented by Warehouse and Distribution WorkersUnion, Local 208, I. L. W. U.-C. I. 0., for the purposes of collectivebargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.